Citation Nr: 1118708	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran has a bipolar affective disorder with psychosis; no other acquired psychiatric disorder has been present during the pendency of this claim.

2.  Bipolar affective disorder was not present until more than one year following the Veteran's discharge from service and is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a psychiatric disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the disability-rating and effective-date elements of the claim, by letter mailed in April 2008, prior to the initial adjudication of the claim.

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded an appropriate VA examination.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his bipolar disorder is a result of his service in the military.  Specifically, he contends that his current mental condition was manifest while in the service as he was unable to complete his enlistment due to occupational problems and problems with alcohol. 

Service treatment records (STRs) show no indication of treatment for a psychiatric disorder.  The Veteran points to a November 1992 mental health consultation in which he was noted as having an "inspecified acute reaction to stress" as evidence of his mental disability.  In this report, it was noted that the Veteran had a history of stress disorder; he denied any symptoms of depression, anxiety, or suicidal ideation; reported that he was under stress due to problems with the chain of command; that he had been given a captain's mast (non-judicial punishment) for disobeying a lawful order, assault, and foul language toward a petty officer; and was ultimately diagnosed with occupational problems and alcohol abuse in remission.  His report of medical examination in January 1993 at time of separation from active service shows clinical psychiatric evaluation as "normal." In the self-reported Report of Medical History at the time of separation, the Veteran checked the "no" blocks for depression or excessive worry or nervous trouble of any sort.

Of record are private treatment records from Dr. T.P.H., D.O., from October 2006 to May 2008.  Diagnoses included generalized anxiety disorder; recurrent major depression, mild; possible type II bipolar mood disorder; and unspecified episodic mood disorder.  In February 2008 Dr. T.P.H. submitted correspondence in which he stated that the Veteran had been a patient since October 2006; was diagnosed with bipolar mood disorder; and that after reviewing his service records, it "appears his illness manifested while in the military".  

Also of record is the report of a VA examination in September 2008 noting that the Veteran reported not getting along with one of his lieutenants in service, receiving daily write-ups from this individual with complaints of his job and his attitude.  The Veteran was diagnosed with bipolar affective disorder with psychosis.  The VA examiner opined that the Veteran had bipolar illness with remarkable paranoid traits and that it was possible that his difficulties while in the Navy "may have been" early manifestations of a bipolar illness, i.e. irritability; however, there was not clear documentation to support that theory from the material presented; and the examiner could not conclude that the symptoms in service "due to a lack of documentation or lack of symptoms" support or not that they were early manifestations of bipolar [disorder].

The Board notes that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In November 2009 Dr. T.P.H. submitted additional correspondence in which after describing in-service performance evaluations and a record of counseling, opined that these in-service incidents were symptoms of the Veteran's bipolar mood disorder.  He also stated that based on this and previous reviews of his service records and "chits," it was his professional medical opinion that the Veteran's current condition was more than likely not caused by service time.  The Board notes that in September 2010 Dr. T.P.H. submitted an addendum opinion, stating that an inadvertent typo was made in the next to last sentence of the November 2009 letter.  He stated that the sentence should have read as: it is my profession medical opinion that his current condition (bipolar mood disorder) was more likely than not caused by his service time.  

The Veteran was also afforded a VA examination in November 2009 in which he was diagnosed with bipolar affective disorder with psychosis.  The VA examiner opined that although the Veteran had some problems while serving in the Navy, there was little evidence to suggest that these were related to a bipolar disorder; it was more likely than not that these problems were related to some of his asocial characteristics, including his problems with authority, and to his drinking; and based on his previous VA examination, it was less likely than not that the problems were aggravated by the service or occurred due to his service.  The examiner also found that the Veteran should be considered incompetent for VA purposes.

In an addendum to the November 2009 VA examination report, after review of the Veteran's claims file to include the aforementioned STRs, the VA examiner stated that although the Veteran currently is being treated for bipolar affective disorder (BAD), the November 1992 mental health consultation was not indicative of the symptoms of BAD as he did not show increased energy, feelings of grandiosity, sleeplessness, or appetite changes typical of mania nor did he manifest feelings of dysphoria, decreased energy and motivation, suicidal ideation, and general lack of enjoyment in his life.  The VA examiner stated that the Veteran had problems with his chain of command and he had had drinking problems, for which he was treated.  The examiner opined that the evidence presented did not meet the standard of being as likely as not the prodromal symptoms of BAD; and the one documented incident he had in the Navy was far more likely due to an underlying personality disturbance related to problems with authority and to his substance abuse.

The Board acknowledges Dr. T.P.H.'s September 2010 opinion that the Veteran's bipolar disorder was more likely than not caused by his service time.

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In addition, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence and service records cited above the Board has carefully considered the lay evidence offered by the Veteran. 

The Board notes that the Veteran is competent to report when he first began experiencing symptoms.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation; Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

After considering the entirety of the evidence of record, the Board finds the opinion from the November 2009 VA examiner to be more probative than those provided by the Veteran's private treating physician, Dr. T.P.H.  The VA examiner's opinion is well-supported and consistent with the documented record, to include the aforementioned STRs and statements from the Veteran in which he did not report symptoms associated with BAD but instead reported problems with authority or "occupational problems."  Moreover, the Veteran's separation examination showed psychiatric evaluation as "normal" and this is reinforced by his self-reported Report of Medical History at the time of separation.  

The statements of the Veteran's treating psychiatrist are also based on a review of pertinent documents and the psychiatrist has identified documents that support his opinion.  However, the record reflects that the Veteran was evaluated in November 1992 and was only found to have occupational problems and alcohol abuse in remission at that time.  Moreover, the treating psychiatrist's opinion does not adequately account for the fact that the Veteran's psychiatric status was found to be normal at the time of his discharge and that the Veteran denied pertinent symptoms at that time.  Therefore, the Board has accorded the opinion of the Veteran's treating psychiatrist less weight than the opinion of the November 2009 VA examiner.

The Board concludes the preponderance of the evidence of record shows the Veteran did not have bipolar disorder during active service or until more than one year following discharge from service, and that the disorder is not etiologically related to his active service.

Therefore, service connection for a psychiatric disability is not in order.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


